Case 9:20-cv-80027-RKA Document 17 Entered on FLSD Docket 04/06/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

   THE LOMNITZER LAW FIRM, P.A.,                   )
                                                   ) Civil Case No. 9:20-cv-80027-RKA
            Plaintiff,                             )
                                                   )
            v.                                     )
                                                   )
   MALIBU MEDIA, LLC,                              )
                                                   )
            Defendant.                             )
                                                   )


                            MOTION FOR LEAVE TO WITHDRAW AS
                         COUNSEL FOR DEFENDANT, MALIBU MEDIA, LLC

           COMES NOW the Movant, Antonio S. Gonzalez, Esquire of Antonio S. Gonzalez, P.A.

  (hereinafter referred to as the “Firm”), and hereby files this, its Motion for Leave to Withdraw as

  Counsel for Defendant, Malibu Media, LLC, (“Defendant”), and states as follows:

           1.      By mutual agreement between the Firm and Defendant, the parties have agreed that

  undersigned counsel discontinue representation in this matter.

           2.      The Firm advised Defendant of its intention to withdraw on April 3, 2020. The Firm

  also informed counsel for Plaintiff of its intention to withdraw on April 6, 2020.

           3.      Accordingly, there is just cause for the entry of an order granting Antonio S.

  Gonzalez, Esquire of Antonio S. Gonzalez, P.A. leave to withdraw as counsel for the Defendant

  in this cause.

           4.      Defendant, Malibu Media, LLC, has provided to the firm an address for its future

  communications to be sent located at 30700 Russell Ranch Road, Suite 250, Westlake Village, CA

  91362.
Case 9:20-cv-80027-RKA Document 17 Entered on FLSD Docket 04/06/2020 Page 2 of 2



         5.      Pursuant to Local Rule 11.1(d)(3)(a), the Firm has advised counsel for Plaintiff and

  Defendant of its intention to withdraw representation.

         WHEREFORE, the Movant, Antonio S. Gonzalez, Esquire of Antonio S. Gonzalez, P.A.,

  respectfully requests that this Honorable Court enter an Order granting it to withdraw as counsel

  for Defendant in this cause.

         Dated: April 6, 2020.

                                                       Respectfully submitted,


                                                       By: /s/ Antonio S. Gonzalez
                                                       ANTONIO S. GONZALEZ, ESQ.
                                                       Florida Bar No. 128082
                                                       ANTONIO S. GONZALEZ. P.A
                                                       3211 Ponce de Leon Blvd
                                                       Ste. 207
                                                       Miami, Florida 33134-7274
                                                       Telephone: (305) 774-6569
                                                       E-mail: asgpa@aol.com
                                                       ATTORNEY FOR DEFENDANT


                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 6, 2020, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

  interested parties through this system.


                                                       By: /s/ Antonio S. Gonzalez
                                                       ANTONIO S. GONZALEZ, ESQ.
